NOTICE OF ALLOWANCE

	This Office action is a reply to the amendment filed on 9/16/2020 and follows the Letter Requesting Continuance of Prosecution filed on 3/12/2021. Claims 21-26, 28-43 and 45 are pending. Claims 27 and 44 have been cancelled. No claims have been withdrawn. No new claims have been added.

Information Disclosure Statement
	The Information Disclosure Statements filed on 6/17/2020, 9/4/2020, 12/18/2020, 2/3/2021 and 3/12/2021 are being considered.

Claims 21-26, 28-43 and 45 are allowed.
Claims 27 and 44 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 9/16/2020, in light of the claim amendments filed on 9/16/2020 are persuasive. Further to applicant’s arguments, the prior art of record does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including all the elements and features of the hanger, including the connection portion and channel-shaped portion being in a fixed, spaced apart relation relative to one another, and the first and second extension flanges extending from the channel-shaped portion to the connection portion as claimed. Note that the “fixed” limitation (claim 21, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635